      Case 1:18-cv-02223-GBD-SN Document 210 Filed 10/05/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 JOEL AND MARY RICH,

      Plaintiffs,

 v.                                                       Case No. 1:18-cv-02223

 FOX NEWS NETWORK, LLC, MALIA
 ZIMMERMAN, and ED BUTOWSKY

      Defendants




                               NOTICE OF CHANGE OF FIRM

       To the Clerk of Court and all parties of record:

       Defendant Edward Butowsky, by and through his undersigned counsel, hereby notifies

the Court and all parties of record, that Eden P. Quainton, who is admitted to practice law in this

Court, is now a partner with the firm of Dunnington, Bartholow & Miller LLP. Mr. Quainton

will remain Defendant’s counsel in this litigation.

       Mr. Quainton’s updated contact information is as follows: Eden P. Quainton,

Dunnington, Bartholow & Miller LLP, 230 Park Avenue, New York, NY 10169, Tel: 212-682-

8811 Fax 212-661, Email: equainton@dunnington.com

Dated: October 5, 2020                   Respectfully submitted,


                                         /s/ Eden P. Quainton_____________________
                                         DUNNINGTON, BARTHOLOW
                                         & MILLER LLP
                                         230 Park Avenue
                                         New York, New York 10169
Case 1:18-cv-02223-GBD-SN Document 210 Filed 10/05/20 Page 2 of 3




                         (212) 682-8811
                          equainton@dunnington.com
                          Attorneys for Defendant Edward Butowsky




                                1
      Case 1:18-cv-02223-GBD-SN Document 210 Filed 10/05/20 Page 3 of 3




                               CERTIFICATE OF SERVICE


       The undersigned counsel certifies that on October 5, 2020 the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Plaintiffs Joel

and Mary Rich.



                                                   DUNNINGTON, BARTHOLOW &
                                                   MILLER LLP

                                                    /s/ Eden Quainton___________________
                                                    Dunnington, Bartholow & Miller LLP
                                                    230 Park Avenue
                                                    New York, New York 10169
                                                    (212) 682-8811
                                                    Attorneys for Defendant Edward Butowsky




                                               2
